                                     UNITED STATES DISTRICT COURT
                                             PROBATION OFFICE
                                        DISTRICT OF NEW JERSEY
    SUSAN M. SMALLEY, ESQ.                                                            109 U.S. COURTHOUSE
   CHIEF U.S. PROBATION OFFICER                                                        402 EAST STATE ST.
                                                 March 10, 2020                           TRENTON, NJ
   DONALD L. MARTENZ, JR.                                                                 (609) 989-2071
SUPERVISING U.S. PROBATION OFFICER                                                      FAX: (609) 989-2367

        SHARON O’BRIEN                                                                  Mai1in Address:
SUPERVISING U.S. PROBATION OFFICER
                                                                                       50 WALNUT STREET
                                                                                           ROOM 1001
                                                                                        NEWARK, NJ 07102

                                                                                       www.njp.uscourts.gov




        The Honorable Peter G. Sheridan
        Senior United States District Judge
        Clarkson S. Fisher Federal Building & Courthouse
        402 East State Street
        Trenton, New Jersey 08608


                                                           RE:     DELEON FREEMAN
                                                                   DOCKET NO. 18-CR-750-1
                                                                   Adjournment Request

        Dear Judge Sheridan:

        Our office is currently in the process of preparing the presentence report for Deleon Freeman.
        Presently, Mr. Freeman is scheduled to appear before the Court for sentencing on April 14, 2020.
        We are respectfully requesting an additional 30-day adjournment to complete the presentence
        investigation report and submit to the parties in advance of sentencing.

        Both the government and defense counsel have consented to a request for an adjournment.

        If there is any additional information that the Court may need, the undersigned can be contacted
        at (609) 815-3329. Thank you in advance.

                                                           Respectfully,

                                                            Vcl1AeUe’ K. Var

                                                           Danielle K. Vargas
                                                           U.S. Probation Officer


         Cc:     Olajide Araromi, AUSA
                 Michael Gilberti, Esq.
                 Donald L. Martenz, Jr., SUSPO
                 Maryellyn Muller, DCUSPO                                                            (   f(

                                                                                                              ..y-i
                                                                                              ‘‘



                                                                                               cJc            ioo
